Martin, J. (dissenting).
The plaintiff, a passenger on board the steamship Stuttgart owned and operated by the defendant, North German Lloyd Steamship Company, received injuries which she alleges were due to the negligence of the defendant. On the 15th day of November, 1928, an action was commenced to recover damages for said injuries, and the case was thereafter tried in Trial Term, Part II, Supreme Court, New York county. The trial continued for three days. The jury rendered a sealed verdict which was signed by each juror. The following morning the jurors returned to the jury box and counsel for both parties were present. The court opened the verdict and the clerk announced that the jury had decided in favor of the defendant. No objection or dissent from the verdict as read was expressed at that time by any of the jurors and the verdict was recorded.
Counsel for the plaintiff then made a motion to set aside the verdict on the grounds specified in section 549 of the Civil Practice Act, which motion the court denied, with the remark that had he been sitting on the jury he would have found a verdict in favor of plaintiff. The court then dismissed the jury.
Thereafter the attorney for plaintiff made a motion to set aside the verdict, returnable on December 19,1930, in Trial Term, Part II, before the justice who had originally tried the case. The court entered an order granting the motion, setting aside the verdict and placing the case on the reserve calendar. It is from this order that the defendant appeals.
The motion to set aside the verdict, which was made after a similar motion had been denied, was supported by affidavits which set forth three grounds, as follows: (1) That juror No. 12, when *113examined as to his qualifications, failed to disclose the fact that he had been an adjuster and investigator of claims; (2) that said juror No. 12 improperly influenced other jurors by his conduct and threats; and (3) that the verdict as read and recorded was not the true and unanimous verdict of the jury.
The appellant, in an affidavit submitted in opposition to the motion, raised the objection that the motion should have been made at Special Term, in pursuance of sections 549-552 of the Civil Practice Act.
The motion was supported by affidavits and was submitted on three grounds, none of which was within the purview of sections 549-551 of the Civil Practice Act. The motion must, therefore, be considered as brought under section 552.
This proceeding appears to be an attempt by an unsuccessful party to set aside a verdict by securing affidavits from jurors to impeach their verdict. In this case there was a sealed verdict, signed by each juror, including the jurors who are now attempting to repudiate their action in voting for a verdict for defendant. Juror No. 12 was the last one to sign the sealed verdict after the jurors who now say they were coerced by him had voluntarily signed the verdict.
The attorney for plaintiff appears to place the responsibility for the verdict upon the trial justice, or his own failure to challenge a juror who was engaged in a business that might affect his judgment. He sets forth in his affidavit: “ Ordinarily I should have excused said Milton K. Herzog as a juror merely because of the fact that he was engaged in the shipping business, as had been stated by him. Because of the urgings of the Court, however, that the selection of jurors be completed expeditiously, I relied upon said Herzog’s assurances of impartiality, and permitted him to remain on the jury.”
There appears to be no merit in the statement that the juror, Milton K. Herzog, concealed anything. It appears that he stated he was engaged in the shipping business, and the attorney for plaintiff frankly states that he was impressed by that fact and that he would not ordinarily accept a man engaged in that business as a juror in a case of this character. This clearly emphasizes the fact that there was nothing concealed, that the attorney knew the nature of the juror’s business and had an opportunity to challenge him if he believed the juror, because of such business, would be influenced in favor of the defendant.
It is difficult to understand how the influence of Juror Milton K. Herzog became so overpowering as to be responsible for the verdict in favor of the defendant. This confession of weakness on *114the part of several jurors is highly improbable and is contradicted by several other jurors who have submitted affidavits to the effect that the verdict for defendant was reached after due deliberation and a free and full discussion of the facts by all the members of the jury, without the influence of Juror Herzog or any other juror.
Victor Manheimer, a juror, says: “ There was a fair and honest discussion of all the facts in this case. We had argument and discussion and went into the case thoroughly. I deny here that there was any bulldozing or any other method of coercion used in reaching this verdict nor any violence threatened on the part of anybody. Some were for the plaintiff and finally voted for the defendant and reached their verdict freely and willingly. There was nothing unusual in reaching the verdict in this case. I signed my name to the stated verdict as did all the other jurors. This verdict was reached in fairness and finally all the jurors reached their verdict on the facts. Nobody dominated the other and each had his own say. I signed the paper for the defendant and state every other juror did so willingly.”
To the same effect are the affidavits of Odilon H. Nantel, Jerome W. Davis, Edward A. Unger and Milton K. Herzog.
Edward A. Unger, one of the jurors, says: “At all times each juror discussed the case pro and con. At no time during my discussion of the case was I influenced and voted strictly on the evidence as I heard it produced in court and after I applied the law as the Judge gave it to me.”
Five jurors have made affidavits denying the allegations of Jurors Maurice Bierman, David Piesman, Julius Lesser, Benjamin Stein and David Cohn.
We, therefore, have the affidavits of five jurors that the verdict was brought about by coercion. Opposed to such allegations we have the affidavits of five other jurors, Jerome W. Davis, Odilon H. Nantel, Victor Manheimer, Edward A. Unger and Milton K. Herzog, that there was nothing unusual in the discussion of the evidence or the finding of the verdict.
If verdicts are to be set aside on conflicting affidavits of jurors after they have been rendered in a case of this character, we would soon have a chaotic condition. It has so frequently been held that a verdict cannot be impeached by the affidavit of a juror, that the law seems to be well settled on that subject. This was a sealed verdict, to which were affixed the signatures of all the jurors before the verdict was finally submitted to the court.
In People v. Gallagher (75 App. Div. 39) the court said: “ It seems to be well settled that affidavits of jurors, in criminal as well as civil cases, are inadmissible for the purpose of impeaching their verdict.”
*115In Miller v. Gerard (200 App. Div. 870) the court said: “ Public policy forbids the impeachment of a verdict by the affidavits of jurors. * * * No attention should be paid to these affidavits.”
In Strornblad v. Hanover Fire Ins. Co. (121 Misc. 322,328) the court said: ‘ ‘ This rule rests upon the consideration of public policy. Every trial lawyer knows full well that it is an easy matter to find several jurors out of every twelve, who have rendered a verdict adverse to his client, who, if he talks to them and inquires how they reached such a verdict, will hide behind an excuse that they misapprehended the charge, or the evidence. If such a statement, put in the form of an affidavit, should be held sufficient ground to warrant a new trial, few, if any, verdicts would ever stand, and there would be no end to litigation. Such a rule would open a door to deals between an unscrupulous attorney and juror, and consequent perjury which it would be well nigh impossible to detect. Public policy demands the enforcement of the rule which has been so universally adopted. It was said by Lord Ellenborough in Rex v. Wooller, 2 Stark. 111: ‘ The danger would be infinite if an affidavit could be received from a juryman for the purpose of setting aside a verdict.’ ”
We are of the opinion, therefore, that it was error to set aside this verdict on the affidavits of the jurors after it had been rendered, especially in view of the fact that it was a sealed verdict, signed by all the jurors before it was submitted to the court.
The respondent seeks to bring this case within an exception to the general rule by alleging that before the verdict was entered, the jurors sought to be heard, in an effort to inform the court that it was not the unanimous verdict of the jury. We think the affidavits submitted by the jurors in opposition to the motion clearly dispose of that proposition.
The order setting aside the verdict and granting a new trial should be reversed, with ten dollars costs and disbursements, the motion denied and the verdict reinstated.